Order filed, October 2, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00628-CV
                                 ____________

 IN THE MATTER OF THE MARRIAGE OF HOLLY S. CURTICE AND
               STEVEN M. CURTICE, Appellant




                    On Appeal from the 507th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-19653


                                     ORDER

      The reporter’s record in this case was due October 1, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Alva Benjamin, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM